Name: Regulation (EEC) No 802/74 of the Commission of 4 April 1974 amending Regulation (EEC) No 766/70 of 27 April 1970 specifying the conditions for inclusion of certain live animals and certain meat of the domestic bovine species under subheading Nos 01.02 A II b) 2 aa) and 02.01 A II a) 1 bb) 11 aaa), 22 aaa) and 33 aaa) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 4 . 74 Official Journal of the European Communities No L 95/37 REGULATION (EEC) No 802/74 OF THE COMMISSION of 4 April 1974 amending Regulation (EEC) No 766/70 of 27 April 1970 specifying the condi ­ tions for inclusion of certain live animals and certain meat of the domestic bovine species under subheading Nos 01.02 A II b) 2 aa) and 02.01 A II a) 1 bb) 11 aaa), 22 aaa) and 33 aaa) of the Common Customs Tariff concluded between the European Economic Commu ­ nity and the Socialist Federal Republic of Yugoslavia by Council Regulation (EEC) No 2170/73 (6) of 31 July 1973 , and as that agreement involves no amend ­ ment to the system applicable to products covered by Regulation (EEC) No 766/70 ; whereas it is therefore fitting for the provisions of that Regulation to remain in force , except for the amendment of its Annex I ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 97/69 ( ! ) of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, as last amended by the Act (2 ) annexed to the Treaty (3 ) on the Accession of new Member States to the European Economic Community and the European Atomic Energy Community signed at Brussels on 22 January 1972, and in particular Article 3 thereof ; Whereas, following Council Regulation (EEC) No 460/70 (4 ) of 6 March 1970 on the conclusion of a trade agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia and the adoption of provisions for the application thereof, Regulation (EEC) No 766/70 (5 ) of 27 April 1970 has specified the conditions for inclu ­ sion of certain live animals and certain meat of the domestic bovine species under subheading Nos 01.62 A II b) 2 aa) and 02.01 A II a) 1 bb) 11 aaa), 22 aaa) and 33 aaa) of the Common Customs Tariff ; Whereas , when the period of effect of the aforesaid agreement expired, a new trade agreement was HAS ADOPTED THIS REGULATION : Article 1 Subject to Article 2, the provisions of Regulation (EEC) No 766/70 of 27 April 1970 shall remain appli ­ cable . Article 2 Annex I of Regulation (EEC) No 766/70 of 27 April 1970 shall be replaced by the Annex to this Regula ­ tion . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 April 1974 . For the Commission The President Francois-Xavier ORTOLI ( ¢) OJ No L 14, 21 . 1 . 1969 , p . 1 . I1 ) OJ No L 73, 27 . 3 . 1972, p . 14 . O OJ No L 73 , 27 . 3 . 1972, p . 5 . ( «) OJ No L .58 , 13 . 3 . 1970, p . 1 . 5) OJ No L 95, 29 . 4 . 1970 , p . 4 . ( 6) OJ No L 224, 13 . 8 . 1973, p . 1 . No L 95/38 Official Journal of the European Communities 5 . 4. 74 ANNEX 1 (Front) Certificate No Invoice No CERTIFICATE for export to the EEC of bovine animals and meat of bovine animals (Application of Annex I of the Trade Agreement between the EEC and Yugoslavia) The undersigned Inspector , acting on behalf of the authorized body , certifies that the goods hereinafter specified and consisting of a consignment of animals of the domestic bovine species (*) a consignment of meat of the domestic bovine species (*) consigned by (2), consigned to (2), which were subjected to health inspection at in accordance with the attached veterinary certificate of ,  are of Yugoslav origin and  correspond exactly to the definition contained in the list in Annex I of the Trade Agreement of 26 June 1973 between the EEC and Yugoslavia . Package (or head of cattle) Common Order No Number and kind Customs Tariff heading No Description of goods WeightMarks and numbers Place and date of issue (Signature) Stamp of issuing body (') Delete as necessary . ( 2 ) Surname and forenames , or name of firm , and full address of consignor and consignee . 5 . 4. 74 Official Journal of the European Communities No L 95 /39 ANNEX I (back) Space reserved for use by the authorities of the importing Member State Note : This certificate is valid for 12 days from the date of issue.